DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/4/2022 has/have been acknowledged and is/are being considered by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 147-151 and 153-178 have been considered but are moot because the claims are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 147-152, 154-163, 165-169 and 174 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hagfors et al. (U.S. Pub. 2017/0360319 hereinafter “Hagfors”).
Regarding claim 147, Hagfors discloses one or more electrodes (e.g. 17, 15, 54, 56; see Fig. 2) configured to record sets of electric potential data representing cardiac activity at a plurality of time intervals (e.g. abstract); a cardiac information console (e.g. see Figs. 3A-5F), comprising: a signal processor (e.g. 28) configured to: calculate sets of cardiac activity data at the plurality of time intervals using the recorded sets of electric potential data, wherein the cardiac activity data is associated with dipole densities at surface locations of one or more cardiac chambers (e.g. ¶¶34-35); and calculate a series of activation wavefront locations for each set of cardiac activity data over an entire cardiac chamber (e.g. ¶11); and a user interface module configured to display a series of images (e.g. see Figs. 3A-5F along with corresponding written description), each image comprising: graphical representations of activation wavefront locations on a graphical representation of surfaces of the one or more cardiac chambers, wherein the graphical representations of the activation wavefront locations are based on a time window and the series of images are displayed to show the propagation of an activation wavefront, wherein the cardiac information console is configured to represent the surfaces of the one or more cardiac chambers as a plurality of nodes (e.g. ¶¶11, 13, 41-44), and the activation wavefront locations represent nodes determined to have an activated state based on the sets of cardiac activity data, propagation of the activation wavefront representing an activated state dynamically moving from node to node, 
Regarding claim 150, Hagfors further discloses wherein the signal processor is configured to calculate a discrete set of cardiac activity data from the electric potential data for each time interval from the plurality of time intervals without aggregation of cardiac activity data or electric potential data from previous time intervals (e.g. ¶43).
Regarding claim 151, Hagfors further discloses wherein each time interval is less than or equal to one cardiac cycle (e.g. ¶43).
Regarding claim 154, Hagfors further discloses wherein the signal processor is further configured to: define a plurality of node activation states (e.g. ¶¶ 34-36), including the activated state; define an activation display scale as a set of time increments measured from a reference time, wherein each time increment is associated with a different node activation state (e.g. ¶¶ 6-8); and based on the cardiac activity data and the activation display scale, associate one of the plurality of node activation states with one or more nodes from the plurality of nodes relative to the reference time (e.g. ¶¶ 6-8, 41-45).
Regarding claim 155, Hagfors further discloses wherein the plurality of node activation states include the activated state and one or more recently activated states, wherein the plurality of node activation states is a predefined number of node activation states (e.g. ¶¶41-43).
Regarding claim 156, Hagfors further discloses wherein the one or more recently activated states is a plurality of recently activated states (e.g. ¶¶41-43).
Regarding claim 157, Hagfors further discloses wherein the activated state and each recently activated state is associated with a different time increment of the activation display scale (e.g. ¶¶41-43).
Regarding claim 158, Hagfors further discloses wherein the cardiac information console is configured to associate one of a plurality of graphical indicia with each activation state (e.g. ¶42).
Regarding claim 159, Hagfors further discloses wherein the plurality of graphical indicia includes one or more of different colors, different hues, different lines, different line patterns, different sizes or forms of dots or stippling, different opacities, and/or different textures (e.g. ¶42).
Regarding claim 160, Hagfors further discloses wherein the user interface module is configured to display the plurality of graphical indicia as a graphical key in conjunction with the graphical representation of the propagation of the activation wavefront (e.g. see Figs. 3A-5F).
Regarding claim 161, Hagfors further discloses wherein the user interface module is configured to display each image in the series of images to include the plurality of graphical indicia selectively associated with one or more of the plurality of nodes, wherein the graphical indicia associated with a node is chosen as a function of an activation state of the node (e.g. Figs. 3A-5F; ¶¶42-45).
Regarding claim 162, Hagfors further discloses wherein the user interface module is configured to display each image in the series of images to include a color from a plurality of colors selectively associated with each one or more of the plurality of nodes, wherein each color represents a different activation state, and wherein the color 
Regarding claim 163, Hagfors further discloses wherein the user interface module is configured to color code each node as a function of an activation state associated with the node, wherein each activation state is represented by a different color, hue, and/or opacity (e.g. ¶42).
Regarding claim 165, Hagfors further discloses wherein the user interface module is configured to display at least a portion of the sets of cardiac activity data in conjunction with the graphical representation of the propagation of the activation wavefront (e.g. see Figs. 3A-5F).
Regarding claims 166-167, Hagfors further discloses wherein the user interface module is configured to display the at least a portion of the sets of cardiac activity data in the form of an electrocardiogram and/or electrogram (e.g. Figs. 3A-5F; ¶¶42-45).
Regarding claims 168-169, Hagfors further discloses that the system displays a time window with the cardiac data to show time relative to the data (e.g. Figs. 3A-5F; ¶¶42-45).
Regarding claim 174, Hagfors further discloses wherein the user interface module is configured to display at least a portion of the propagation of the activation wavefront in real-time (e.g. Figs. 3A-5F; ¶¶42-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 148-149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagfors as applied to claims 147, 150-152, 154-163, 165 and 174 above, and further in view of Scharf et al. (U.S. Pub. 2014/0121470 hereinafter “Scharf”).
Hagfors discloses the claimed invention including that the system utilizes an array of electrodes, but fails to disclose that the electrodes are on a 3D structure.  However, Scharf teaches that it is known to use a 3D structure as set forth in Figure 3 and paragraphs 219 and 281 to provide a means for effectively sensing the entire chamber of the organ.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Hagfors, with well-known 3D structure as taught by Scharf, since such a modification would provide the predictable results of using a known electrode structure for providing enhanced sensing of the interior of the heart.
Claim 153 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagfors as applied to claims 147, 150-152, 154-163, 165 and 174 above, and further in view of Bokan et al. (U.S. Pub. 2015/0216438 hereinafter “Bokan”).
Regarding claim 153, Hagfors discloses the claimed invention except for the number of nodes being about 3000 or greater.  However, Bokan teaches that it is known to use about 3000 or greater as set forth in Paragraph 55 to provide greater resolution for improved accuracy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of nodes as taught by Hagfors, with about 3000 or more as taught by Bokan, since such a modification would .
Claims 164, 170-173 and 175-178 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagfors as applied to claims 147, 150-152, 154-163, 165 and 174 above, and further in view of Afonso et al. (U.S. Pub. 2013/0274582 hereinafter “Afonso”).
Regarding 164, 170-173 and 175-178, Hagfors discloses the claimed invention but fails to explicitly state how the user interface works and how it can be used to change view and scale of the images.  However, Afonso teaches that it is well known in the art to include controls on the user interface as set forth in Figure 9; Paragraphs 14, 60, 68, 75, 81, 103, 142 and 219 to allow the user to manipulate the data to view the images easier.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the display as taught by Hagfors, with user controls to modify the view manipulate the look of the data as taught by Afonso, since such a modification would provide the predictable results of using known display methods for allowing the user to manipulate the images to view the data easier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792